Citation Nr: 1017836	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-28 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for fatigue and sleep 
disturbance, to include as manifestations of an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1980 and from January 1985 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from May 2004 and September 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A notice of disagreement was filed in December 
2004, a statement of the case was issued in January 2005, and 
a substantive appeal was received in September 2005.  

The issue of entitlement to service connection for fatigue 
and sleep disturbance, to include as manifestations of an 
undiagnosed illness, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed stressors have been corroborated. 

2.  There is a medical diagnosis of PTSD related to claimed 
stressors, including the corroborated stressors. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board finds that there is no evidence that the 
Veteran participated in combat during active service.  With 
regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The Veteran's DD Forms 214 does not reflect any 
combat decorations.  Further, there is nothing in the 
Veteran's service treatment records to show combat.  

As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A July 2004 letter from the Veteran reflects that he reported 
stressors that he helped to move a M-1 tank which hit a land 
mine and damaged the front sprocket, as well as that he 
watched an American helicopter fire a missile at American 
personnel carriers resulting in the deaths and injury to 
American soldiers.  

The Veteran underwent a VA Gulf War protocol examination on 
February 6, 2009.  Following examination, the examiner 
diagnosed PTSD.  The Veteran underwent a VA examination on 
February 9, 2009, with April 2009 addendum.  The examiner 
noted that, while the Veteran had some symptoms suggestive of 
PTSD, he did not meet the full criteria for the diagnosis.  

An April 2009 RO letter reflects that the Veteran's reported 
stressors have been confirmed.  

A May 2009 letter from Dr. M.A. reflects that Dr. M.A. had 
treated the Veteran for one year.  Dr. M.A. diagnosed PTSD.  

Private medical records from Dr. C.A. dated in October 2009 
reflect that Dr. C.A. evaluated the Veteran and diagnosed 
PTSD, reasoning that Criteria A, B, C, and D were met.  

A VHA opinion dated in January 2010 reflects that there is a 
direct and definite link between the Veteran's symptoms and 
the in-service stressors.  The examiner reasoned that the 
Veteran's symptoms developed subsequent to the exposure of 
the Veteran's stressors during military service, thereby 
indicating that they are directly related to service.  

The Board notes that the VA Gulf War protocol examination 
records and private treatment records reflect that the 
Veteran was assessed with PTSD.  The Board accepts the 
diagnoses of PTSD.  However, in Zarycki v. Brown, 6 Vet. App. 
91 (1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnoses of PTSD.  Thus, this appeal turns on the questions 
of whether the Veteran's alleged stressors have been or could 
be verified and, if so, whether such verified stressor can be 
linked to a diagnosis of PTSD.

The Board finds that the Veteran's claimed stressors have 
been verified.  Moreover, the January 2010 VHA opinion links 
current symptoms and an in-service stressor.  Resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that service connection for PTSD is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Service connection for PTSD is granted.  




REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

The most recent supplemental statement of the case was issued 
to the Veteran in June 2009.  Since the issuance of the 
supplemental statement of the case and prior to transfer of 
the case to the Board, the Veteran submitted additional 
evidence, including a May 2009 letter from Dr. M.A.  The 
Board's review of the claims file fails to show any 
supplemental statement of the case issued after receipt of 
the additional evidence.  In other words, the record does not 
show that the RO has reviewed the new evidence and issued a 
supplemental statement of the case as contemplated by 
regulation.  Under the circumstances, this matter must be 
returned to the RO for review of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

Undertake a review of all evidence 
received since the June 2009 
supplemental statement of the case.  
After undertaking any additional 
development which may be necessary, 
determine if entitlement to service 
connection for fatigue and sleep 
disturbance, to include as 
manifestations of an undiagnosed 
illness, is warranted.  If the benefit 
sought remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


